Case: 17-13513   Date Filed: 04/04/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13513
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 5:17-cv-00225-LJA



SELECHA ALLEN,

                                                           Plaintiff-Appellant,

                                 versus

WARDEN, BALDWIN STATE PRISON,
DEPUTY WARDEN, BALDWIN STATE PRISON,
WARDEN, DODGE STATE PRISON,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (April 4, 2018)

Before MARCUS, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-13513        Date Filed: 04/04/2018       Page: 2 of 4


       Selecha Allen, proceeding pro se, appeals the district court’s dismissal of her

42 U.S.C. § 1983 complaint for failure to state a claim. She argues the district

court erred when it construed her complaint as only asserting a violation of her

federal right to intimate association and did not consider her state law claims. She

also argues her claim had merit because she was not a prisoner and thus stated a

different claim for relief due to a deprivation to her rights, not her fiancé’s. After

review, 1 we affirm the district court.

       The district court did not err when it dismissed Allen’s federal constitutional

claim. See Brooks v. Warden, 800 F.3d 1295, 1300 (11th Cir. 2015) (explaining a

complaint must contain “enough facts to state a claim to relief that is plausible on

its face”). Allen does not have the constitutional right to unrestricted visitation

with her fiancé, who is a prisoner. While Allen correctly asserts that her right to

intimately associate with her fiancé, and not his right, is at issue here, it necessarily

follows that the prison’s discretion to restrict his visitation would restrict her

ability to visit him. See Overton v. Bazzetta, 539 U.S. 126, 131-32 (2003)

(providing prisoners do not “altogether” lose their right to intimate association

while in prison, but “[m]any of the liberties and privileges enjoyed by other citizens

must be surrendered by the prisoner . . . [and] freedom of association is among the


       1
          We review a district court’s sua sponte dismissal of a complaint filed in forma pauperis
for failure to state a claim de novo. Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir.
2001).
                                                 2
               Case: 17-13513     Date Filed: 04/04/2018    Page: 3 of 4


rights least compatible with incarceration”); Evans v. Johnson, 808 F.2d 1427,

1428 (11th Cir. 1987) (“A convicted prisoner has no absolute constitutional right to

visitation, such privilege being subject to the discretion of prison authorities,

provided the visitation policies of the prison meet legitimate penological

objectives.”). The fact that Rufus was in segregation demonstrates the prison had a

penological objective to restrict his visitation rights. See Overton, 539 U.S. at

131-34 (recognizing that prohibiting the visitation of former inmates, restricting

the visitation privileges of inmates with two substance-abuse violations, and

requiring children to be accompanied by a parent or legal guardian when visiting

all served legitimate penological objectives); Caraballo-Sandoval v. Honsted, 35
F.3d 521, 525 (11th Cir. 1994) (holding, in the context of qualified immunity, that

restricting visitations between a prisoner and his wife because she had provided

him with contraband did not violate clearly established law because inmates did

not have “an absolute right to visitation”); Jackson v. Humphrey, 776 F.3d 1232,

1240-42 (11th Cir. 2015) (granting summary judgment on qualified immunity to

prison officials who restricted a plaintiff’s visitation rights with her husband

because she was instigating a hunger strike, as the officials did not violate any

clearly established law). The restriction on Allen visiting Rufus was an

unavoidable consequence of the prison’s ability to restrict his right to visit her. See

Overton, 539 U.S. at 131-34.


                                           3
               Case: 17-13513     Date Filed: 04/04/2018    Page: 4 of 4


      To the extent Allen intended to allege a freestanding First Amendment

claim, prison officials also have the discretion to impose time, place, and manner

restrictions on outside visitors and thus did not violate her rights by restricting

visitation. See Pell v. Procunier, 417 U.S. 817, 826-27 (1974) (determining

prisons may impose reasonable time, place, and manner regulations on speech for

security concerns, such as “the imposition of some restrictions on the entry of

outsiders into the prison for face-to-face contact with inmates” so long as

reasonable and effective means of communication remain open and no

discrimination in terms of content is involved). Accordingly, the district court did

not err when it determined Allen failed to state a plausible federal claim for relief

and dismissed her complaint.

      The district court also did not err when it failed to consider Allen’s state law

claims because it no longer had original jurisdiction over her complaint after

dismissing her federal claim. See 28 U.S.C. §§ 1331, 1367(c).

      AFFIRMED.




                                           4